Citation Nr: 0522306	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  99-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
15, 1999, for the grant of service connection for 
angioneurotic edema, secondary to post-traumatic stress 
disorder (PTSD) with depressive disorder.  

2.  Entitlement to an effective date earlier than March 23, 
1995, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to June 
1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which granted service 
connection for angioneurotic edema as a symptom of PTSD with 
depression.  An April 2005 rating decision evaluated the 
veteran's angioneurotic edema separately, as 10 percent 
disabling, effective September 15, 1999.

This case is also before the Board on appeal from an October 
1998 rating decision that established an effective date of 
April 17, 1995 for a TDIU claim, which had been granted by 
the Board in an October 1998 decision.  The veteran appealed 
the RO's effective date decision, and a November 2000 Board 
decision established an effective date of March 23, 1995.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), and the parties, including the 
Secretary of Veterans Affairs, filed a Joint Motion For 
Remand And To Stay Proceedings.  In an October 2002 Order, 
the Court granted the joint motion of the parties, and 
vacated that part of the Board's November 2000 decision which 
had denied an effective date earlier than March 23, 1995 for 
the grant of a TDIU claim.

In February 2003, the Board contacted the veteran and his 
representative giving them an opportunity to submit 
additional argument or evidence.  In March 2003, the 
veteran's representative submitted argument requesting, in 
part, that the Board remand the claim on appeal to the RO so 
that the veteran might be afforded initial consideration by 
the agency of original jurisdiction, pursuant to Veterans 
Claims Assistance Act of 2000 (VCAA).  In July 2003, the 
Board remanded the claim for additional development.  The 
claim is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's original claim for service-connection for 
angioneurotic edema associated with PTSD and depressive 
disorder was received on September 15, 1999.

3.  The veteran submitted a claim for a TDIU in April 1995; a 
medical opinion dated March 23, 1995, provides that the 
veteran was unemployable due to service-connected PTSD.  


CONCLUSIONS OF LAW

1.  An effective date earlier than September 15, 1999, for 
the grant of service connection for angioneurotic edema, 
secondary to PTSD with depressive disorder, is not warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).

2.  An effective date earlier than March 23, 1995, for the 
grant of a TDIU is not warranted.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5110(a) and (b)(2) (West 2002); 38 C.F.R. 
§§ 3.155(a), 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the October 1998 and December 2002 
rating decisions on appeal, the corresponding statements of 
the case (SOCs), and subsequent supplemental statements of 
the case (SSOCs), dated as recently as April 2005.  
Additionally, the RO sent the veteran a letter in August 2003 
that explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the April 2005 
SOC and SSOC included the text of the relevant VCAA 
regulations implementing the statute.  Accordingly, the Board 
finds that the appellant has been afforded all notice 
required by statute.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted relevant VA medical examinations.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
There is no indication of prejudicial error as the result of 
any perceived failure to provide adequate VCAA notice and 
assistance in this case.  See Mayfield v. Nicholson, 19 Vet 
App 103 (2005).  



Analysis

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
angioneurotic edema based on the date of an informal claim 
for an increased evaluation reasonably raised by VA medical 
records and required to have been adjudicated by VA pursuant 
to 38 C.F.R. § 3.157(b)(1).  In so arguing, he asserts that a 
June 17, 1964 VA medical record identified his edema as a 
condition proximately due to or the result of his service-
connected psychiatric condition.  Thus, the effective date 
for the grant of service connection for the angioneurotic 
edema should be January 17, 1964.  The veteran also argues 
that "[a] claim for secondary disability compensation under 
38 C.F.R. § 3.310(a) is a claim for increase (bold in 
original)."  Page 3, correspondence from the veteran, June 
22, 2005.  

The veteran also asserts that he is entitled to a June 17, 
1964, effective date for TDIU.  

Entitlement to an effective date earlier than September 15, 
1999, for the grant of service connection

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

The veteran submitted his claim on September 15, 1999.  This 
claim ultimately led to the December 2002 rating decision 
which granted service connection for angioneurotic edema as a 
symptom of PTSD with depression.  An April 2005 rating 
decision evaluated the veteran's angioneurotic edema 
separately, as 10 percent disabling, effective September 15, 
1999.  An April 2005 SOC explained the effective date by 
noting that while evidence in the claims file dated prior to 
September 15, 1999, indicated a possible relationship between 
the veteran's angioneurotic edema and his psychiatric 
disability, there was no claim identifying the benefit sought 
prior to the September 15, 1999 claim.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than 
September 15, 1999, is not warranted.  The provisions of 38 
C.F.R. § 3.400(b)(2) specifically provide that the effective 
date of an award of compensation, based on an original claim, 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  The record contains 
no document, dated prior to September 15, 1999, that 
constitutes an earlier claim for service connection for 
angioneurotic edema.  A claim for VA benefits, whether formal 
or informal, must be in writing and must identify the benefit 
sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 
3.155; Rodriquez v. West, 189 F.3d 1351 (Fed.Cir. 1999); 
Lalonde v. West, 12 Vet.App. 377 (1999).  While the VA should 
broadly interpret submissions from a veteran, it is not 
required to conjure up issues not specifically raised.  
Brannon v. West, 12 Vet. App. 32 (1998).  Treatment records 
do not constitute informal claims when service connection has 
not yet been established for the condition.  38 C.F.R. § 
3.157; Lalonde, supra.  There is no evidence or statement 
dated prior to the September 15, 1999 claim that can be 
construed as an earlier original formal or informal claim for 
service connection.  Thus, the Board finds that an effective 
date prior to September 15, 1999, for the grant of service 
connection for angioneurotic edema is not warranted.

Regarding the specific arguments set forth by the veteran, 
the Board notes that by definition a claim for secondary 
service connection refers to a disability (in this case, 
angioneurotic edema) separate and distinct from the 
underlying, original service-connected disability (PTSD with 
depressive disorder).  Such a service connection claim does 
not approximate a claim for an increased evaluation for a 
disability that is already service-connected.  Thus, the June 
17, 1964 VA medical record cannot constitute an informal 
claim for service connection for angioneurotic edema pursuant 
to 38 C.F.R. § 3.157(b)(1), but theoretically could 
constitute an informal claim for an increased evaluation for 
PTSD with depressive disorder.  38 C.F.R. § 3.157(b)(1).  
Moreover, 38 C.F.R. § 3.157(b)(1) explains that the date of a 
VA medical examination report will be accepted as the date of 
a claim only when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination or treatment.  These two situations do not 
apply to the instant claim.  

In sum, the veteran's claim for service connection was 
received on September 15, 1999, and thereafter the RO granted 
service connection and a separate evaluation, effective from 
September 15, 1999, or the date of receipt of the claim.  
There is no evidence of record dated prior to the date of 
receipt of the veteran's claim on September 15, 1999 that can 
be construed as an earlier formal or informal claim.  
38 C.F.R. § 3.155.  Accordingly, an effective date for the 
grant of service connection for angioneurotic edema, prior to 
September 15, 1999, is not warranted.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400. 

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez, supra, at 
1354, the RO granted the earliest effective date for a grant 
of service connection for angioneurotic edema that the law 
allows.

The Court has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. 
Brown, 6 Vet. App. 426 (1994)].  Since the law is 
dispositive, the claim for an earlier effective date for the 
grant of service connection for angioneurotic edema must be 
denied.  Sabonis, supra.  

Entitlement to an effective date earlier than March 23, 1995, 
for the grant of a TDIU

The Board notes that the effective date of an award of 
increased compensation shall be the earliest date at which it 
is ascertainable that an increase in disability has occurred, 
if the claim for an increased rating is received within one 
year from such date; otherwise the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o)(2).  

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim, provided also that the claim is 
received within one year after the increase.  In these cases, 
the Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997).  Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12- 98.  
Thus, if the increase occurred more than one year prior to 
the date the application is received, the effective date must 
be no earlier than the date of receipt of the application.

It is incumbent upon the Board to examine all communications 
in the claims file that may be interpreted as applications or 
claims, formal and informal, for increased benefits, and, 
then, to examine all other evidence of record to determine 
the earliest dates as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2). 

An informal claim is defined as "[a]ny communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than March 23, 
1995 for the grant of a TDIU.  The Board notes that the 
veteran's April 17, 1995 claim was accompanied by a March 23, 
1995, medical opinion that the veteran was unemployable due 
to PTSD.  There is no evidence in the claims file that the 
veteran was entitled to a TDIU prior to March 23, 1995.  38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).  

The Board is cognizant of the veteran's assertions that the 
effective date of his TDIU should be June 17, 1964.  However, 
the governing regulations regarding this claim are clear.  
The Court has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields, supra 
[citing Sabonis, supra].  There is no interpretation of the 
facts of this case that will support a legal basis for an 
effective date earlier than March 23, 1995 for the grant of a 
TDIU.  Since the law is dispositive, the claim for an earlier 
effective date for the grant of a TDIU must be denied.  
Sabonis, supra.

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an effective date earlier than September 15, 
1999, for the grant of service connection for angioneurotic 
edema, secondary to PTSD with depressive disorder, is denied.

Entitlement to an effective date earlier than March 23, 1995, 
for the grant of a TDIU is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


